Case 1:15-md-02627-AJT-MSN Document 1897 Filed 09/03/20 Page 1 of 5 PageID# 25362



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

   IN RE: LUMBER LIQUIDATORS                             )
   CHINESE-MANUFACTURED FLOORING                         )
   PRODUCTS MARKETING, SALES                             )       MDL No. 1:15-md-2627 (AJT/MSN)
   PRACTICES AND PRODUCTS LIABILITY                      )
   LITIGATION                                            )
                                                         )

   This Document Relates to ALL Cases


   IN RE: LUMBER LIQUIDATORS                             )
   CHINESE-MANUFACTURED FLOORING                         )
   DURABILITY MARKETING AND SALES                        )       MDL No. 1:16-md-2743 (AJT/MSN)
   PRACTICE LITIGATION                                   )
                                                         )

   This Document Relates to ALL Cases


                                                 ORDER

          These consolidated actions have been referred to the Court by the Judicial Panel on

   Multidistrict Litigation (the “JPML”) and consist of MDL No. 1:15-md-2627 (“the

   Formaldehyde MDL”) and MDL No. 1:16-md-2743 (“the Durability MDL”). 1

          On or about March 15, 2018, Class Counsel, on behalf of the respective classes, and

   Defendant entered into a Settlement Agreement with respect to all claims in both the

   Formaldehyde MDL and the Durability MDL. [Doc. 1618-1] (“the Settlement Agreement”).

          By Order dated June 15, 2018, the Court granted Plaintiff’s Motion for Conditional

   Certification of Class, Preliminary Approval of Class Action Settlement, and Scheduling of Final

   Approval Hearing. [Doc. 1524] (“Preliminary Approval Order”).



   1
    Unless indicated otherwise, all docket references refer to the docket entries in the Formaldehyde MDL
   (MDL No. 1:15-md-2627).
Case 1:15-md-02627-AJT-MSN Document 1897 Filed 09/03/20 Page 2 of 5 PageID# 25363



           By Order dated October 9, 2018, this Court granted Plaintiffs’ Motion for Final Approval

   of Class Action Settlement. In that Order, this Court issued a final approval of the Settlement

   Agreement in all respects. [Doc. 1705].

           By Order dated November 15, 2018, this Court granted Plaintiffs’ Motion for Attorneys’

   Fees, Costs, Expenses and Service Awards to Class Representatives; and awarded Class Counsel

   attorneys’ fees in the amount of $10,080,000. [Doc. 1726].

           On November 8, 2018, Objector Diana Cantu-Guerrero filed a notice of appeal in the

   Durability MDL, thereby appealing this Court’s October 9, 2018 Order approving the Settlement

   Agreement and all orders and opinions merged therein. MDL No. 1:16-md-2743, [Doc. 162].

           On December 14, 2018, Objector Brice M. Johnston filed a notice of appeal in the

   Formaldehyde MDL, appealing this Court’s November 15, 2018 Order awarding Class Counsel

   attorneys’ fees in the amount of $10,080,000. [Doc. 1750].

           By Order dated January 31, 2019, at the parties’ request pursuant to Paragraph 11 of the

   Settlement Agreement, this Court dismissed with prejudice and without costs all complaints

   pending in both the Formaldehyde MDL and the Durability MDL and dismissed with prejudice

   and without costs the litigation as between the Released Parties and Defendant, with the

   Formaldehyde MDL and the Durability MDL to remain open administratively in order to

   manage the remaining opt-out litigation. [Doc. 1774] (together with [Doc. 1705], the “Final

   Approval Order and Judgment”). 2

           On March 10, 2020, the United States Court of Appeals for the Fourth Circuit affirmed

   this Court’s October 9, 2018 Order granting a final approval of the Class Action Settlement,



   2
    Unless defined herein, all capitalized terms shall have the definition ascribed to them in the Settlement
   Agreement.
                                                       2
Case 1:15-md-02627-AJT-MSN Document 1897 Filed 09/03/20 Page 3 of 5 PageID# 25364



   concluding that the Settlement Agreement was fair, reasonable, and adequate. See In re: Lumber

   Liquidators Chinese-Manufactured Flooring Products Marketing, Sales Practices and Products

   Liability Litigation, 952 F.3d 471 (4th Cir. 2020). At the same time, the Fourth Circuit vacated

   this Court’s attorneys’ fee award in its November 15, 2018 Order [Doc. 1726] and remanded the

   issue of attorneys’ fees and costs for further proceedings. In re: Lumber Liquidators, 952 F.3d at

   492.

          On August 7, 2020, the time to seek review of the Fourth Circuit’s March 10, 2020

   decision before the United States Supreme Court expired without any appeal being taken.

   Accordingly, the remanded issue regarding attorneys’ fees and costs has returned to this Court.

          The Settlement Agreement provides that “[w]ithin sixty (60) days of the Effective Date,

   the Settlement Administrator [Angeion Group] will distribute the checks and the vouchers,”

   selected by the participating class members. Settlement Agreement ¶ 14.C.; see also id., ¶ 1.rr

   “Effective Date” is defined as:

          [T]he first date by which all of the following events shall have occurred: (1) The Court
          has entered the Preliminary Approval Order[;] (2) [t]he Court has entered the Final
          Approval Order and Judgment approving the Settlement Agreement in all respects,
          dismissing the Formaldehyde MDL and the Durability MDL, including all of the
          Complaints, with prejudice[;] [and] (3) [t]he time for appeal from the Final Approval
          Order and Judgment shall have expired, or if any appeal of the Final Approval Order and
          Judgment as to the Settlement Agreement is taken, that appeal shall have been finally
          determined by the highest court, including any motions for reconsideration and/or
          petitions for writ of certiorari, and which Final Approval Order and Judgment is not
          subject to further adjudication or appeal.

   Settlement Agreement ¶ 1.u. (emphasis added).

          Accordingly, it appearing that both the Formaldehyde MDL and the Durability MDL

   have been DISMISSED with prejudice and that no further appeal can be taken from the Court’s

   October 9, 2018 Order approving the Settlement Agreement in all respects, which has been

                                                   3
Case 1:15-md-02627-AJT-MSN Document 1897 Filed 09/03/20 Page 4 of 5 PageID# 25365



   affirmed on appeal, or the Court’s January 31, 2019 Order, dismissing with prejudice the

   Formaldehyde MDL and the Durability MDL; and that all conditions precedent to the accrual of

   the Effective Date have been satisfied, it is hereby ORDERED that:

          1. Both the Formaldehyde MDL and the Durability MDL shall be administratively

              closed, the time to appeal the Court’s October 9, 2018 Order [Doc. 1705] or the

              Court’s January 31, 2019 Order [Doc. 1774] having expired and those Orders [Docs.

              1705, 1774] no longer being subject to further adjudication or appeal; and nothing in

              this Order shall be deemed to create a new appealable order with respect to either the

              Settlement Agreement as it pertains to either the Formaldehyde MDL or the

              Durability MDL or to otherwise extend the time in which to file another appeal from

              either the Court’s October 9, 2018 Order [Doc. 1705] or the Court’s January 31, 2019

              Order [Doc. 1774].

          2. The “Effective Date” has now accrued as of the date of this Order and, pursuant to the

              terms of the Settlement Agreement, the Settlement Administrator shall, no later than

              sixty (60) days after entry of this Order, distribute cash from the Escrow Account and

              the voucher portion of the Settlement to qualified claimants in the manner set forth in

              the Settlement Agreement.

          3. The Court retains jurisdiction for the purposes of enforcing the Settlement Agreement

              as to any future cases that may be transferred to this Court by the JPML for inclusion

              within the Formaldehyde MDL or the Durability MDL, determining the attorneys’

              fees, costs, and expenses owed to Class Counsel and any other issues related thereto;

              and adjudicating any remaining claims of those class members who have properly




                                                   4
Case 1:15-md-02627-AJT-MSN Document 1897 Filed 09/03/20 Page 5 of 5 PageID# 25366



            opted-out of the Settlement or whose personal injuries claims are not within the scope

            ofthe Settlement Agreement.

         The Clerk is directed to forward copies of this Order to all counsel of record.


  IT IS SO ORDERED



                                                                     enga
                                                                     District Judge
  Alexandria, Virginia
  September 3, 2020
